Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, reference AW and the information referred to therein has been considered by the examiner. 

Response to Amendments
3.         The amendment received on 02/22/2021 has been entered and made of record. New claims 17-28 added.
Claim 9-28 are pending.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 9-15 and 26-28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 20150003678 A1 to Watanabe et al. (hereinafter, “Watanabe”).
Claim 9 is drawn to a storage medium carrying a data structure which comprises a workpiece shape data and a tool data. The fact that the data content on the medium represents image related data per se, which is non-functional descriptive material, means that for prior art purposes, the features of the content cannot patentably distinguish the medium from a prior art medium capable of embodying the same content, see MPEP 2111.05 and the Interim Examination Instructions For Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, signed 24 August 2009 http://www.uspto.gov/patents/law/comments/2009-08-25_interim_101_instructions.pdf (See the first paragraph on page 4). Claim 9 is therefore rejected as being anticipated by Watanabe who discloses a data structure includes storage media (see, [0018] [0082], Fig. 6, CPU 1010, ROM 1020, RAM 1030). 
Claim 10-15 and 26-28 are rejected for the same reason above because all claim 10-15 and 26-28 are depends on claim 9. 


Reason for Allowance
7.	Claims 16-25 are allowable.
8.	The following is an examiner’s statement of reasons for allowance:

The prior art of record, singly or in combination, fails to teach or disclose the limitations stated below as recited in claim 16	

workpiece shape data for recognizing the target workpiece by pattern matching; creating tool data applicable to each of the multiple supplied workpieces for checking whether there is interference between a tool mounted on the articulated robot and a peripheral workpeice in advance

the workpiece shape data for recognizing the target workpiece is usable in first different image-processing data for a different tool other than the tool

The references that teaches some limitations of the claim 16, but lacks the teaching of the limitations mentioned above, are US 20150003678 A1 Watanabe et al. and US 20170129066 A1 OKUDA et al.:

Workpiece shape data for recognizing the target workpiece by pattern matching; and (Watanabe teaches [0034] the range image obtained by measurement using the distance sensor 2 is matched with the patterns to detect an individual workpiece 22 so that an approximate position and orientation of the workpiece 22 are calculated);
	creating tool data applicable to each of the multiple supplied workpieces for checking whether there is interference between a tool mounted on the articulated robot and a peripheral workpiece in advance (Watanabe [0021] it is possible to correctly determine whether interference occurs between a peripheral (Surrounding) object and a hand. [0026] [0039] In the interference determination, the interference determination unit 17 determines whether interference occurs between the hand model in the position and orientation of the hand 20 derived by the hand model storage unit 16, and an object around the target workpiece 22. The object around the target workpiece correspond to a different workpiece other than the target workpiece. The hand corresponds to the tool), wherein
	
the tool data for checking whether there is interference is usable in second different image-processing data for a different workpiece other than the target workpiece can be rearranged for each workpiece or for each tool (Watanabe teaches [0039] the interference determination unit 17 determines whether interference occurs between the hand model in the position and orientation of the hand 20 derived by the hand model storage unit 16, and an object around the target workpiece 22. The object around the target workpiece correspond to a different workpiece other than the target workpiece. The hand corresponds to the tool). 

9.	Claims 17-25 are allowed because they are dependent of the allowed independent claim 16.



Examiner’s note
10.	Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571) 272 – 4590 (email: Henock.Shebru@uspto.gov).
Conclusion
11. THIS ACTION IS MADE FINAL. See MPEP § 706.076). Applicant is reminded
of the extension of time policy as set forth in 37 CFR 1 .1 36(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .1 36(a) will be calculated from the mailing date of

the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOCK BERHANU SHEBRU whose telephone number is (571)272-4590.  The examiner can normally be reached on Monday-Fridays 8:00 AM - 4:30 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOCK BERHANU SHEBRU/Examiner, Art Unit 4165        

			/KIM Y VU/                                        Supervisory Patent Examiner, Art Unit 2666